2 Cal. 2d 770 (1934)
MARY STEWART DAVIS, Appellant,
v.
BERKELEY SCHOOL DISTRICT OF ALAMEDA COUNTY (a Body Corporate and Politic) et al., Respondents.
S. F. No. 15078. 
Supreme Court of California. In Bank.  
December 27, 1934.
 Frank M. Carr and W. W. Laidley for Appellant.
 Earl Warren, District Attorney, Ralph E. Hoyt, Chief Assistant District Attorney, and Agnes R. Polsdorfer, Deputy District Attorney, for Respondents.
 Memorandum
 THE COURT.
 The plaintiff appealed from a judgment that she was not entitled to a writ of mandate to compel her reinstatement as an employee of the defendant Berkeley School District of Alameda County.
 The plaintiff was performing service as a traveling teacher in art. Three such teachers were employed by the district as experts to go from school to school and give instruction in that subject to certain classes and to the regular classroom teacher, who also gave instruction in the subject. The service performed by these so-called traveling teachers in the subject of art was discontinued at the end of the school year 1931-1932, of which the plaintiff was given due notice. The subject was thereafter taught only by the regular departmental teachers and by the supervisor of art who had theretofore also taught that subject. *771
 [1] The disposition of this appeal is governed by the principles involved in the case of Fuller v. Berkeley School District of Alameda County, S. F. No. 15077 (ante, p. 152 [40 PaCal.2d 831]), this day decided. From the facts presented herein the same conclusions must be drawn. On the authority of that case the judgment is affirmed.
 LANGDON, J.,
 Dissenting.
 I dissent, for the reasons expressed in my dissenting opinion in the case of Fuller v. Berkeley School District of Alameda County, S. F. No. 15077 (ante, p. 152 [40 PaCal.2d 831].)
 Curtis, J., concurred.